
	
		II
		111th CONGRESS
		2d Session
		S. 3050
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 1, 2010
			Mr. Nelson of Florida
			 (for himself and Mr. LeMieux) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To direct the Secretary of Agriculture to
		  convey to Miami-Dade County certain federally owned land in Florida, and for
		  other purposes.
	
	
		1.DefinitionsIn this Act:
			(1)CountyThe term County means
			 Miami-Dade County in the State of Florida.
			(2)PropertyThe term Property means
			 approximately 2.0 acres, more or less, of the federally owned land comprising
			 the Subtropical Horticulture Research Station in the County, as described in
			 section 2(b).
			(3)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
			2.Land conveyance
			(a)In GeneralOn receipt of the consideration and cost
			 reimbursement described in this Act, the Secretary shall convey and quitclaim
			 to the County, all right, title, and interest of the United States in and to
			 the Property, subject to easements and rights-of-way of record and such other
			 terms and conditions as the Secretary may prescribe.
			(b)Property DelineationOf the federally owned land comprising the
			 Subtropical Horticulture Research Station, the Secretary and the authorized
			 representative of the County shall mutually delineate 2.0 acres, more or less,
			 fronting on SW 67th Avenue for conveyance as the Property.
			(c)Consideration
				(1)In generalAs consideration for the conveyance of the
			 Property, the County shall pay to the Secretary an amount in cash equal to the
			 market value of the Property.
				(2)Determination of value
					(A)In generalTo determine the market value of the
			 Property, the Secretary shall have the Property appraised in conformity with
			 Uniform Appraisal Standards for Federal Land Acquisitions developed by the
			 Interagency Land Acquisition Conference.
					(B)AppraisalThe approved appraisal shall at all times
			 be the property of the United States.
					(d)SurveyAs consideration for the conveyance of the
			 Property, the County shall—
				(1)at its cost, survey the exterior boundaries
			 of the Subtropical Horticulture Research Station and the Property to Federal
			 survey standards to the satisfaction of the Secretary; and
				(2)provide to the Secretary certified
			 originals with signature and raised seal.
				(e)ReleaseThe County, by a recordable instrument
			 satisfactory to the Secretary, shall release the Department of Agriculture from
			 that instrument dated September 8, 2006, and entitled Unity of
			 Title.
			(f)Time of ConveyanceNot later than 120 days after the date on
			 which the County deposits the consideration with the Department of Agriculture,
			 the Secretary shall convey the Property to the County.
			(g)CorrectionsWith the agreement of the County, the
			 Secretary may make minor corrections or modifications to the legal description
			 of the Property.
			3.Costs
			(a)Transaction costsAt closing for the conveyance of the
			 Property under this Act, the County shall pay or reimburse the Secretary, as
			 appropriate, for the reasonable transaction and administrative personnel costs
			 associated with the conveyance authorized by this Act, including the
			 transaction costs of appraisal, title, hazardous substances examination, and
			 closing costs.
			(b)Administrative CostsIn addition to transaction costs under
			 subsection (a), the County shall pay administrative costs in the liquidated
			 amount of $50,000.
			(c)Attorneys’ FeesThe County and the Secretary shall each
			 bear their own attorneys’ costs.
			4.Receipts
			(a)In generalThe Secretary shall deposit the
			 consideration and receipts for costs into the Treasury of the United States to
			 be credited to the appropriation for the Agricultural Research Service.
			(b)Availability and useThe sum described in subsection (a) shall
			 be available to the Secretary until expended, without further appropriation,
			 for the operation, upkeep, and maintenance of the Subtropical Horticulture
			 Research Station in the County.
			5.Miscellaneous provisions
			(a)Security fencing
				(1)In generalOn or before the date of closing for the
			 conveyance of the Property under this Act, the County shall, at its cost,
			 contract for the construction of a security fence located on the boundary
			 between the Property and the adjacent land administered by the
			 Secretary.
				(2)ApprovalThe fence shall be of materials and
			 standards approved in advance by the Secretary.
				(3)Temporary structuresThe Secretary may approve temporary
			 security structures for use during construction phases.
				(b)Other termsThe Secretary and the County may effect the
			 purpose of this Act on such additional terms as are mutually acceptable and are
			 not inconsistent with this Act.
			
